Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”), by and between Everi Holdings
Inc., a Delaware corporation (together with its successors and assigns,
“Holdings”), Everi Payments Inc., a Delaware corporation (together with its
successors and assigns, the “Company”, and together with Holdings being
collectively the “Companies”), and Michael Rumbolz (“Executive”), is made as of
February 13, 2016 (the “Effective Date”).

 

R E C I T A L S

 

A.      The Companies desire assurance of the association and services of
Executive in order to retain Executive’s experience, skills, abilities,
background and knowledge, and are willing to engage Executive’s services on the
terms and conditions set forth in this Agreement.

 

B.       The Companies have commenced a search process to identify, recruit and
hire a President and Chief Executive Officer of the Companies, but desire to
employ Executive on an interim basis during the pendency of such search process,
it being understood by all Parties hereto that Executive’s employment hereunder
shall terminate upon the successful conclusion of such search process as
evidenced by the commencement of employment by the Companies of a successor
President and Chief Executive Officer on a non-interim basis.

 

C.      Executive desires to be in the employ of the Companies, and is willing
to accept such employment on the terms and conditions set forth in this
Agreement.

 

D.      The Companies and Executive (together, the “Parties”) wish to enter into
an employment relationship with a written employment agreement intended to
supersede all other written and oral representations regarding Executive’s
employment with the Companies.

 

AGREEMENT

 

NOW, THEREFORE, based on the foregoing recitals and in consideration of the
commitments set forth below, the Parties agree as follows:

 

1.      Position, Duties, Responsibilities

 

1.1.      Position.   The Companies hereby employ Executive to render services
to the Companies as Interim President and Chief Executive Officer of each of the
Companies, reporting solely and directly to the Board of Directors of Holdings
(the “Holdings Board”) and the Board of Directors of the Company (the “Company
Board”, and together with the Holdings Board, the “Boards”), as of the Effective
Date.  The duties of these positions shall include participating in, supporting
and taking such actions as are requested by the Holdings Board in furtherance of
the search for a successor President and Chief Executive Officer as well as all
such duties and responsibilities customarily exercised by an individual serving
in those positions at entities of the size and nature of Holdings and the
Company, and such additional duties and responsibilities, consistent with the
foregoing positions, as are reasonably assigned to Executive by the
Boards.  Executive also agrees to serve in a similar capacity for the benefit of
any of the Companies’ direct or indirect, wholly-owned or partially-owned
subsidiaries.  Additionally, Executive shall serve in such other capacity or
capacities, consistent with the foregoing positions, as the Boards may from



1

--------------------------------------------------------------------------------

 



time to time reasonably and lawfully prescribe.  However, Executive shall be
assigned no duties or responsibilities that are materially inconsistent with, or
that materially impair his ability to discharge, his duties as Interim President
and Chief Executive Officer of the Companies.  During his employment by the
Companies, Executive shall, subject to Section 1.2, devote substantially all of
his business time and efforts to the proper and efficient performance of his
duties under this Agreement.

 

1.2.      Other Activities.  Except upon the prior written consent of the
Holdings Board or the Chairman of the Holdings Board, Executive will not, while
he is employed under this Agreement, (i) continue or commence any other full- or
part-time employment or consultancy, or (ii) engage, directly or indirectly, in
any other business activity (whether or not pursued for pecuniary advantage)
that is or may be in conflict with, or that might place Executive in a
conflicting position to that of, the Companies.  Notwithstanding the foregoing,
Executive shall be permitted to (i) manage his personal investments and affairs,
and (ii) engage in occasional charitable or professional activities (including
Executive’s continued service as an expert witness for one or more business
entities) and community affairs outside the scope of his employment with the
Company, so long as such activities do not, either individually or in the
aggregate, (A) conflict with the actual or proposed business of the Companies or
any of their subsidiaries or affiliates, or (B) interfere with the performance
of his duties hereunder.  In addition, subject to the prior written consent of
the Holdings Board or the Chairman of the Holdings Board (not to be unreasonably
withheld or delayed) and subject to Executive’s fiduciary duties to the
Companies, Executive shall be permitted to serve on the boards of business
entities (including but not limited to Employers Holdings, Inc., Seminole Hard
Rock Holdings, LLC and Open Wager, Inc.), trade associations and charitable
organizations, provided that their activities are not competitive with the
actual or proposed business of the Companies or any of their subsidiaries or
affiliates and provided further that Executive’s service on such boards does
not, either individually or in the aggregate, interfere with his performance of
his duties hereunder.  Any such prior written consent may be subsequently
revoked in the event that either of the Boards determines, in good faith, that
Executive’s position on such a board has developed into a conflict of interest.

 

1.3.      Location.  Executive’s principal place of employment shall be at the
Company’s corporate headquarters in Las Vegas, Nevada.

 

1.4.      Proprietary Information.  Executive recognizes that his employment
with the Companies will involve contact with information of substantial value to
the Companies, which is not generally known in the trade, and which gives the
Companies an advantage over its competitors who do not know or use it.  As a
condition precedent to Executive’s employment by the Companies, Executive agrees
to execute and deliver to the Company, concurrent with his execution and
delivery of this Agreement, a copy of the “Employee Proprietary Information and
Inventions Agreement” attached hereto as Exhibit A. 

 

1.5.      Regulatory Approval.  Due to the nature of the Companies’ business and
Executive’s position with the Companies, Executive may also be required to
complete applications required by various gaming regulatory, tribal, state or
other international governments in whose jurisdiction the Companies and their
affiliates conduct business, as well as other applications that may be required
by such regulatory authorities with jurisdiction over the Companies and their
affiliates. Such applications are generally in addition to normal credit,





2

--------------------------------------------------------------------------------

 



 

reference and background checks for employment that the Companies have already
completed to their satisfaction. Such applications may require complete
disclosure of personal and financial information, criminal convictions or
arrests (expunged or not) and business associations.  As an ongoing condition of
Executive’s employment, Executive must be able to satisfy the licensing process
and obtain appropriate gaming and other regulatory licenses within a reasonable
period of time, provided the Companies provide all reasonable and necessary
assistance to Executive.

 

2.      Compensation of Executive

 

2.1.      Monthly Base Salary.  In consideration of the services to be rendered
under this Agreement, while Executive is employed under this Agreement, Company
shall pay Executive a base monthly salary of at least fifty thousand dollars
($50,000) per month (“Base Salary”), less authorized deductions and required tax
withholdings, payable in regular periodic payments in accordance with Company
payroll policy (but no less frequently than monthly).  Base Salary shall be
prorated for any partial month of employment on the basis of a 30-day fiscal
month.  Base Salary shall not be decreased for any purpose without the prior
written consent of Executive.  In the event that Executive’s employment
hereunder extends to January 1, 2017,  such Base Salary and shall be reviewed
for increase, in the discretion of the Company Board, commencing on January 1,
2017. 

 

2.2.      Bonus.    Executive shall receive a one-time bonus in the amount of
one hundred thousand dollars ($100,000) upon the commencement of employment by
the Companies of a successor President and Chief Executive Officer on a
non-interim basis, such bonus to be payable within thirty (30) days following
such commencement of employment.  

 

2.3.      Stock Option.  The Holdings Board shall grant to Executive, as of the
Effective Date, non-qualified options to purchase 465,116 shares of Holdings’
common stock at an exercise price of $2.78 per share pursuant to its 2014 Equity
Incentive Plan (the “Plan”) and Notice of Grant of Stock Option and Stock Option
Agreement to be entered into by and between Executive and Holdings in
substantially the form attached hereto as Exhibit B (the “Stock Option
Agreement”).

 

2.4.      Benefits.  Executive shall be entitled to participate in the Company’s
group medical, dental, life insurance, 401(k), deferred compensation or other
benefit plans and programs on no less favorable terms and conditions than those
applying to other members of the Company’s senior executive management, based
upon the eligibility dates described in the benefit plan documents. Executive
shall be provided such perquisites of employment, including paid time off, as
are provided to other members of the Company’s senior executive
management.  Executive shall be entitled to reimbursement of all reasonable
expenses incurred by Executive in the performance of his duties hereunder, in
accordance with the policies and procedures established by the Company from time
to time, and as may be amended from time to time. 

 

2.5.      Attorney Fees.  In addition to the benefits described above, the
Company shall pay (or promptly reimburse Executive for) any and all expenses
(including, without limitation, attorneys’ fees and other charges of counsel)
reasonably incurred by him in connection with the negotiation, documentation and
implementation of these employment arrangements, in each case no later than
fifteen (15) days after submission of appropriate supporting documentation.





3

--------------------------------------------------------------------------------

 



3.      Employment At Will. 

 

Any of the Parties may terminate Executive’s employment under this Agreement
with the Companies at any time for any reason, including no reason at all,
notwithstanding anything to the contrary contained in or arising from any
statements, policies, or practices of the Companies relating to the employment,
discipline, or termination of their employees.  This at-will employment
relationship cannot be changed except in a writing executed on behalf of the
Parties.  Executive’s last day of employment shall be the “Termination Date”
under this Agreement.

 

4.      Termination of Employment

 

4.1.      Termination by Executive or by the Company.  In the event that
Executive or either of the Companies terminates Executive’s employment, the
Company shall pay Executive all Base Salary due and owing, and all other accrued
but unpaid benefits (e.g., accrued vacation) through the Termination Date, and
Executive shall also receive any other benefits then or thereafter due in
accordance with the then-applicable terms of any applicable plan, program,
agreement of the Companies or any of their affiliates to which Executive is
subject and by which the Companies are bound (collectively, “Company
Arrangements”); for the avoidance of doubt, no Company Arrangement shall be
deemed to arise solely from any course of dealing, practice or custom followed
by the Companies with respect to other employees.

 

4.2.      Termination for Incapacity.  In the event that Executive suffers an
Incapacity during his employment hereunder, either of the Companies may elect to
terminate Executive’s employment.  In such event, the Company shall pay
Executive all Base Salary due and owing, all other accrued but unpaid benefits
(e.g., accrued vacation) through the Termination Date, and any other benefits
then or thereafter due in accordance with the then-applicable terms of any
applicable Company Arrangement.  In addition, the Company will provide
Executive, through the earliest of (x) the month in which he dies, (y) the month
in which he attains age 65, and (z) the first month following the Termination
Date in which he is able to work in a senior executive capacity (with or without
reasonable accommodation), and no less frequently than monthly, periodic
disability payments at an annual rate equal to 60% of twelve (12) times his Base
Salary as of the Termination Date, in each case offset by the amount of periodic
disability benefits provided (other than benefits attributable to his own
contributions) under any disability insurance plan or program of the Companies
or their affiliates. For the purposes of this Agreement, “Incapacity” shall mean
that Executive, due to illness or mental or physical incapacity, has been unable
to substantially perform the duties and responsibilities required to be
performed by him on behalf of the Companies for a period of at least 180 days.

 

4.3.      Termination upon Death.  In the event that Executive dies during his
employment hereunder, Executive’s employment shall be deemed to have terminated
upon the date of death.  In such event, the Company shall pay Executive’s estate
or beneficiary all Base Salary due and owing, all other accrued but unpaid
benefits (e.g., accrued vacation) through the date of death, and any other
benefits then or thereafter due in accordance with the then-applicable terms of
any Company Arrangement (including, without limitation, Executive’s estate’s or
beneficiaries’ rights to payments or other benefits under any life insurance
plan or policy in which Executive participates or with respect to which
Executive has designated a beneficiary, if any).    





4

--------------------------------------------------------------------------------

 



4.4.      Compliance with Section 409A of the Code.  This Agreement, and the
Company Arrangements referred to in it, are intended to comply with Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) (or any
regulations or rulings thereunder), and shall be construed and interpreted in
accordance with such intent.  Notwithstanding anything to the contrary in this
Agreement or elsewhere, the Companies, in the exercise of their sole discretion
and without the consent of Executive, shall have the authority to delay the
payment of any amounts or the provision of any benefits under this Agreement to
the extent they reasonably deem necessary or appropriate to comply with Section
409A(a)(2)(B)(i) of the Code (relating to payments made to certain “key
employees” of certain publicly-traded companies) as amplified by any Internal
Revenue Service or U.S. Treasury Department guidance as the Company deems
appropriate or advisable.  Any such delayed amounts or benefits to which
Executive would otherwise be entitled during the six (6) month period following
the Termination Date will be paid on the earlier of (i) the first business day
following the expiration of such six (6) month period, or (ii) the date of
Executive’s death.  Any provision of this Agreement that would cause the payment
of any benefit to fail to satisfy Section 409A of the Code shall be amended in
the least restrictive manner necessary to comply with Code Section 409A (which
amendment may be retroactive to the extent permitted by the Code or any
regulations or rulings thereunder).  Each payment under this Agreement is hereby
designated as a “separate payment” for purposes of Section 409A of the Code.

 

4.5.      No Mitigation; No Offset.  In the event of any termination of
Executive’s employment, Executive shall be under no obligation to seek other
employment or otherwise mitigate the obligations of either of the Companies
under this Agreement, and there shall be no offset against amounts or benefits
due Executive under this Agreement or otherwise on account of any remuneration
or other benefit earned or received by Executive after his termination of
employment. 

 

5.      Termination Obligations

 

5.1.      Return of Company’s Property.  Without in any way limiting Executive’s
obligations and the Company’s rights under the Employee Proprietary Information
and Inventions Agreement described in Section 1.4, Executive hereby acknowledges
and agrees that all books, manuals, records, reports, notes, contracts, lists,
spreadsheets and other documents or materials, or copies thereof, and equipment
furnished to or prepared by Executive in the course of or incident to
Executive’s employment, belong to Company and shall be promptly returned to
Company upon termination of Executive’s employment.  However, notwithstanding
anything in this Agreement or elsewhere to the contrary, Executive will be
permitted to retain, and utilize appropriately, his rolodex (and electronic
equivalents) and copies of documents relating to his personal entitlements,
obligations and tax liabilities.

 

5.2.      Cooperation in Pending Work.  Following any termination of Executive’s
employment, Executive shall, at the reasonable request or either of the
Companies, reasonably cooperate with the Companies in all matters relating to
the winding up of pending work on behalf of the Companies and the orderly
transfer of work to other employees of the Companies.  Executive shall also
reasonably cooperate, at either of the Companies’ reasonable request, in the
defense of any action brought by any third party against the Companies that
relates in any way to Executive’s acts or omissions while employed by the
Companies.  However, Executive shall in no





5

--------------------------------------------------------------------------------

 



event have any duties or responsibilities after the Termination Date that are
inconsistent with his having a “separation from service” as of the Termination
Date for purposes of Section 409A of the Code.  In consideration of Executive’s
cooperation under this Section 5.2, the Company shall reimburse Executive for
his out-of-pocket costs (including, without limitation, any attorney fees and
other professional expenses) reasonably incurred to cooperate and the Company
shall pay Executive an hourly consulting fee equal to the hourly rate that
results from dividing (x) his Base Salary at the time of termination of his
employment, by (y) 160.

 

5.3.      Resignation.  Upon the termination of Executive’s employment for any
reason, Executive shall be deemed to have resigned from all positions as an
employee, officer, director (other than as a member of the Holdings Board or the
Company Board) or manager then held with the Companies or any of their
respective subsidiaries; for the avoidance of doubt, such automatic resignation
shall not apply to Executive’s service as a member of the Holdings Board or as a
member of the Company Board to the extent he is then so serving at the time of
his termination of employment hereunder.  Executive agrees to execute and
delivery such documents or instruments as are reasonably requested by the
Companies or any such subsidiary to evidence such resignations.

 

5.4.      Survival.  For avoidance of doubt, the representations and warranties
contained herein and Executive’s and the Companies’ obligations under Sections 3
through 8, and Sections 10 through 19, and under the Employee Proprietary
Information and Inventions Agreement and the Stock Option Agreement, shall
survive any termination of Executive’s employment.

 

6.      Restrictions on Competition after Termination.

 

6.1.      Reasons for Restrictions.  Executive acknowledges that the nature of
the Companies’ business is such that it would be extremely difficult for
Executive to honor and comply with Executive's obligation under the Employee
Proprietary and Inventions Agreement described in Section 1.4 to keep secret and
confidential the Companies’ trade secrets if Executive were to become employed
by or substantially interested in the business of a competitor of the Companies
soon following the termination of Executive's employment with the Companies, and
it would also be extremely difficult to determine in any reasonably available
forum the extent to which Executive was or was not complying with Executive's
obligations under such circumstances.

 

6.2.      Duration of Restriction.  In consideration for the Companies’
undertakings and obligations under this Agreement, Executive agrees that, during
the Noncompete Term, Executive will not directly or indirectly engage in
(whether as an employee, consultant, proprietor, partner, director or
otherwise), or have any ownership interest in, or participate in the financing,
operation, management or control of, any person, firm, corporation or business
that competes materially with any of the primary businesses of the Companies on
the Termination Date in the United States, Canada, the United Kingdom or such
other countries in which the Company conducts business at the time of such
termination (“Restricted Territory”).  For purposes of this Agreement, the
“Noncompete Term” shall be the period of two (2) years after the Termination
Date; provided, however, that the Noncompete Term shall immediately expire in
the event that either of the Companies, or any of their affiliates, shall have
materially breached, on or after the





6

--------------------------------------------------------------------------------

 



Termination Date, any of their material obligations to Executive under this
Agreement or under any other Company Arrangement, which breach shall have
continued for 30 days after Executive has given written notice requesting
cure.  The parties agree that ownership of no more than 1% of the outstanding
voting stock of a publicly-traded corporation or other entity shall not
constitute a violation of this provision.  The parties intend that the covenants
contained in this section shall be construed as a series of separate covenants,
one for each county, city, state and other political subdivision of the
Restricted Territory.  Except for geographic coverage, each such separate
covenant shall be deemed identical in terms to the covenant contained in this
section.  If, in any judicial proceeding, a court shall refuse to enforce any of
the separate covenants (or any part thereof) deemed included in this section,
then such unenforceable covenant (or such part) shall be deemed eliminated from
this Agreement for the purpose of those proceedings to the extent necessary to
permit the remaining separate covenants (or portions thereof) to be enforced by
such court.  It is the intent of the parties that the covenants set forth herein
be enforced to the maximum degree permitted by applicable law.

 

7.      Restrictions on Solicitation after Termination.

 

For a period of two (2) years following the Termination Date, Executive shall
not, without the prior written consent of the Company, directly or indirectly,
as a sole proprietor, member of a partnership, stockholder or investor, officer
or director of a corporation, or as an executive, associate, consultant,
independent contractor or agent of any person, partnership, corporation or other
business organization or entity other than the Companies, solicit or endeavor to
entice away from the Company any person or entity who is, or, during the then
most recent three-month period, was, employed by, or had served as an agent or
key consultant of the Company; provided, however, that Executive shall not be
prohibited from receiving and responding to unsolicited requests for employment
or career advice from the Company’s employees.

 

8.      Arbitration.

 

8.1.      Agreement to Arbitrate Claims.  The Parties hereby agree that, to the
fullest extent permitted by law, any and all claims or controversies relating in
any manner to the employment or the termination of employment of Executive
(each, a “Claim”) shall be resolved by final and binding arbitration.  Except as
specifically provided herein, any arbitration proceeding shall be conducted in
accordance with the Commercial Arbitration Rules (and not National Rules for the
Resolution of Employment Disputes) of the American Arbitration Association (the
“AAA Rules”) and this Section 8.  Claims subject to arbitration shall include
contract claims, tort claims, claims relating to compensation and stock options,
as well as claims based on any federal, state, or local law, statute, or
regulation, including but not limited to any claims arising under Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act and the
Americans with Disabilities Act.  However, claims for unemployment compensation,
workers’ compensation, and claims under the National Labor Relations Act shall
not be subject to arbitration.

 

8.2.      Arbitrator.  A neutral and impartial arbitrator shall be chosen by
mutual agreement of the parties to the arbitration; however, if Executive and
the other parties to the arbitration are unable to agree upon an arbitrator
within a reasonable period of time, then a neutral and impartial arbitrator
shall be appointed in accordance with the arbitrator nomination and selection
procedure set forth in the AAA Rules.  The arbitrator shall prepare a written
decision

 





7

--------------------------------------------------------------------------------

 



containing the essential findings and conclusions on which the award is based so
as to ensure meaningful judicial review of the decision.  The arbitrator shall
apply the same substantive law, with the same statutes of limitations and the
same remedies, that would apply if the Claims were brought in a court of
law.  The arbitrator shall have the authority to consider and decide pre-hearing
motions, including dispositive motions, and each party to the arbitration will
be entitled to conduct discovery to the same extent that it would have been if
the Claims had been brought in a court of law.  Pending resolution of any Claim,
Executive shall continue to receive all payments and benefits due under this
Agreement under any other Company Arrangement, except to the extent that an
arbitrator selected under this Section 8.2 otherwise provides.  All arbitration
hearings under this Agreement shall be conducted in Las Vegas, Nevada.

 

8.3.      Enforcement Actions.  An action may be brought in court to compel
arbitration under this Agreement and to enforce an arbitration award. Except as
otherwise provided in this Agreement, no Party shall initiate or prosecute any
lawsuit in any way related to any arbitrable claim, including without limitation
any claim as to the making, existence, validity, or enforceability of the
agreement to arbitrate.   

 

8.4.      Exceptions.  Nothing in this Agreement or elsewhere shall preclude any
person from filing an administrative charge before an agency that has
jurisdiction over any Claim.  In addition, any Party may, at its option, seek
injunctive relief in a court of competent jurisdiction for any claim or
controversy arising out of or related to the unauthorized use, disclosure, or
misappropriation of the confidential and/or proprietary information.  By way of
example, the Company may choose to use the court system to seek injunctive
relief to prevent disclosure of its proprietary information or trade secrets;
similarly, Executive may elect to use the court system to seek injunctive relief
to protect Executive’s own inventions or trade secrets.

 

8.5.      Governing Law.  The agreement to arbitrate under this Section 8 shall
be governed by the Uniform Arbitration Act of 2000 (Nevada Revised Statutes
38.206 et seq).   In ruling on procedural and substantive issues raised in the
arbitration itself, the Arbitrator shall in all cases apply the substantive law
of the State of Nevada.

 

8.6.      Expenses.  The costs and fees of any arbitrator selected under Section
8.2 shall be borne equally by Executive and the Company.  Each Party shall bear
its own costs and expenses (including without limitation attorneys' fees and
other professional fees and charges) incurred by him or it in connection with
any Claim; provided,  however, that (a) to the extent that it is determined
through arbitration that the Executive’s position in respect of a Claim was
frivolous or without any merit, Executive shall promptly reimburse the Company
for all costs and expenses incurred by the Company in respect of such Claim, and
(b) to the extent that it is determined through arbitration that Executive
substantially prevailed against the Company in respect of a Claim, the Company
shall promptly reimburse Executive for all costs and expenses incurred by
Executive in respect of such Claim.

 

8.7.      Survival.  For avoidance of doubt, the Parties’ obligations under this
Section 8 shall survive any termination of Executive’s employment under this
Agreement.

 

8.8.      Acknowledgements.  THE PARTIES UNDERSTAND AND AGREE THAT THIS SECTION
8 CONSTITUTES A WAIVER OF THEIR RIGHT TO A TRIAL BY





8

--------------------------------------------------------------------------------

 



JURY OF ANY CLAIMS OR CONTROVERSIES COVERED BY THIS SECTION 8.  THE PARTIES
AGREE THAT NONE OF THOSE CLAIMS OR CONTROVERSIES SHALL BE RESOLVED BY A JURY
TRIAL.  THE PARTIES FURTHER ACKNOWLEDGE THAT THEY HAVE BEEN GIVEN THE
OPPORTUNITY TO DISCUSS THIS SECTION 8 WITH THEIR LEGAL COUNSEL AND HAVE AVAILED
THEMSELVES OF THAT OPPORTUNITY TO THE EXTENT THEY WISH TO DO SO.    

 

9.      Duration

 

The terms of this Agreement are intended by the Parties to govern Executive’s
employment under this Agreement, as well as the rights of the Parties following
any termination of employment. 

 

10.      Entire Agreement

 

The terms of this Agreement (including its Exhibits and an indemnification
agreement) are (i) intended by the Parties to be the final and exclusive
expression of their agreement with respect to the employment of Executive by the
Companies and (ii) may not be contradicted by evidence of any prior or
contemporaneous statements or agreements. The Parties further intend that this
Agreement shall constitute the complete and exclusive statement of its terms and
that no extrinsic evidence whatsoever concerning such terms may be introduced in
any judicial, administrative, or other legal proceeding involving this
Agreement.   To the extent any provision in this Agreement is inconsistent with
any provision of the Exhibits or any other Company Arrangement, the provisions
of this Agreement shall, to the extent more favorable to Executive, control.

 

11.      Amendments, Waivers

 

This Agreement may not be modified, amended, or terminated except by an
instrument in writing that (in the case of modifications and any amendments)
expressly identifies the provision(s) being modified or amended, and that is
signed by Executive and by a duly authorized representative of each of the
Companies (other than Executive).  No failure to exercise and no delay in
exercising any right, remedy, or power under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
or power under this Agreement preclude any other or further exercise thereof, or
the exercise of any other right, remedy, or power provided herein or by law or
in equity.  To be effective, any waiver must be set forth in a writing signed by
the waiving Party and must specifically refer to the condition(s) or
provision(s) of this Agreement being waived.

 

12.      Assignment; Successors and Assigns

 

Executive shall be entitled, to the extent permitted under applicable law, to
select and change a beneficiary or beneficiaries to receive any compensation or
benefit under this Agreement following Executive’s death by giving written
notice thereof.  In the event of Executive’s death or a judicial determination
of his incompetence, references in this Agreement to Executive shall be deemed,
where appropriate, to refer to his beneficiaries, estate, executor(s), or other
legal representative(s).  Except as provided herein, Executive agrees that
Executive may not assign, sell, transfer, delegate or otherwise dispose of,
whether voluntarily or involuntarily, or by operation of law, any rights or
obligations under this Agreement, nor shall Executive’s rights be subject to
encumbrance or the claims of creditors.  Any purported assignment, transfer, or
delegation in





9

--------------------------------------------------------------------------------

 



violation of this Agreement shall be null and void.  Nothing in this Agreement
shall prevent the consolidation of the Company with, or its merger into, any
other corporation, or the sale by the Company of all or substantially all of its
properties or assets.  However, no rights or obligations of either of the
Companies under this Agreement may be assigned or transferred by either of the
Companies (each a “Transferor”) except that such rights and obligations may be
assigned or transferred pursuant to a merger, consolidation or other combination
in which the Transferor is not the continuing entity, or a sale or liquidation
of all or substantially all of the business and assets of the Transferor,
provided that the assignee or transferee is the successor to all or
substantially all of the business and assets of the Transferor and such assignee
or transferee expressly assumes the liabilities, obligations and duties of the
Transferor as set forth in this Agreement.  In the event of any merger,
consolidation, other combination, sale of business and assets, or liquidation as
described in the preceding sentence, the Transferor shall use its best
reasonable efforts to cause such assignee or transferee to promptly and
expressly assume the liabilities, obligations and duties of the Transferor under
this Agreement.

 

13.      Severability; Enforcement

 

If any provision of this Agreement, or the application thereof to any person,
place, or circumstance, shall be held by a court or arbitrator of competent
jurisdiction to be invalid, unenforceable, or void, the remainder of this
Agreement and such provisions as applied to other persons, places, and
circumstances shall remain in full force and effect.  Such court or arbitrator
shall have the authority to modify or replace the invalid or unenforceable term
or provision with one which most accurately represents the parties’ intention
with respect to the invalid or unenforceable term or provision.

 

14.      Governing Law

 

The validity, interpretation, enforceability, and performance of this Agreement
shall be governed by and construed in accordance with its express terms, and
otherwise in accordance with the laws of the State of Nevada.

 

15.      Acknowledgment

 

The Parties acknowledge (a) that they have consulted with or have had the
opportunity to consult with independent counsel of their own choice concerning
this Agreement, and (b) that they have read and understand the Agreement, are
fully aware of its legal effect, and have entered into it freely based on their
own judgment and not on any representations or promises other than those
contained in this Agreement.

 

16.      Notices    

 

All notices or demands of any kind required or permitted to be given by the
Companies or Executive under this Agreement or any of the documents attached
hereto as Exhibits shall be given in writing and shall be personally delivered
(and receipted for) or mailed by certified mail, return receipt requested,
postage prepaid, addressed as follows:





10

--------------------------------------------------------------------------------

 



 

If to Company or

 

Everi Holdings Inc.

Holdings:

 

Attn:  Chairman of the Board of Directors

 

 

7250 S. Tenaya Way, Suite 100

 

 

Las Vegas, NV  89113

 

 

 

If to Executive:

 

To him at his principal residence as reflected in

 

 

the records of the Company with a copy (while

 

 

he is employed hereunder) to him at his

 

 

principal office at the Company

 

 

 

and a copy to

 

 

 

 

Any such written notice shall be deemed received when personally delivered or
five (5) days after its deposit in the United States mail as specified
above.  Any Party may change its address for notices by giving notice to the
other Party in the name specified in this section.

 

17.      Representations and Warranties.

 

17.1.      Executive represents and warrants that he is not restricted or
prohibited, contractually or otherwise, from entering into and performing each
of the terms and covenants contained in this Agreement, and that his execution
and performance of this Agreement will not violate or breach any other
agreements between Executive and any other person or entity.

 

17.2.      Each of the Companies represents and warrants that (i) it is fully
authorized by action of its Board (and of any other person or body whose action
is required) to enter into this Agreement and to perform its obligations under
it, (ii) the execution, delivery and performance of this Agreement by it does
not violate any applicable law, regulation, order, judgment or decree or any
agreement, arrangement, plan or corporate governance document (x) to which it is
a party or (y) by which it is bound, and (iii) upon the execution and delivery
of this Agreement by the Parties, this Agreement shall be its valid and binding
obligation, enforceable against it in accordance with its terms, except to the
extent that enforceability may be limited by applicable bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights generally.

 

18.      Joint and Several Obligations

 

All obligations of the Companies under this Agreement shall be joint and
several.  Each of the Companies unconditionally guarantees prompt performance by
the other of all of its obligations to Executive, whether under this Agreement
or otherwise.

 

19.      Counterparts

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, all of which together shall contribute one and the same
instrument.  Signatures delivered by facsimile (including, without limitation,
by “pdf”) shall be effective for all purposes.





11

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first set forth above.

 

EVERI HOLDINGS INC.

    

 

 

 

 

 

 

 

By:

/s/ E. Miles Kilburn

 

 

 

 

 

 

 

 

EVERI PAYMENTS INC.

 

EXECUTIVE

 

 

 

 

 

 

By:

/s/ E. Miles Kilburn

 

/s/ Michael D. Rumbolz

 

Miles Kilburn

 

Michael D. Rumbolz

 

Chairman of the Board of Directors

 

 

 

 



12

--------------------------------------------------------------------------------

 



EXHIBIT A

 

EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

In consideration of my employment by Everi Payments Inc. (formerly known as
Global Cash Access, Inc.), a Delaware corporation (the “Company”), I hereby
agree to certain restrictions placed by the Company on my use and development of
information and technology of the Company, as more fully set out below.  

 

1. Proprietary Information. 

 

(a) Confidential Restrictions.  I understand that, in the course of my work as
an employee of the Company, I may have access to Proprietary Information (as
defined below) concerning the Company.  I acknowledge that the Company has
developed, compiled, and otherwise obtained, often at great expense, this
information, which has great value to the Company’s business.  I agree to hold
in strict confidence and in trust for the sole benefit of the Company all
Proprietary Information and will not disclose any Proprietary Information,
directly or indirectly, to anyone outside of the Company, or use, copy, publish,
summarize, or remove from Company premises such information (or remove from the
premises any other property of the Company) except:  (i) during my employment to
the extent necessary to carry out my responsibilities as an employee of the
Company or (ii) after termination of my employment, as specifically authorized
in writing by a duly authorized officer of the Company.  I further understand
that the publication of any Proprietary Information through literature or
speeches must be approved in advance in writing by a duly authorized officer of
the Company.  

 

(b) Proprietary Information Defined.  I understand that the term “Proprietary
Information” in this Agreement means all information and any idea in whatever
form, tangible or intangible, whether disclosed to or learned or developed by
me, pertaining in any manner to the business of the Company or to the Company’s
affiliates, consultants, or business associates, unless:  (i) the information is
or becomes publicly known through lawful means; (ii) the information was
rightfully in my possession or part of my general knowledge prior to my
employment by the Company; or (iii) the information is disclosed to me without
confidential or proprietary restrictions by a third party who rightfully
possesses the information (without confidential or proprietary restrictions) and
did not learn of it, directly or indirectly, from the Company.  I further
understand that the Company considers the following information to be included,
without limitation, in the definition of Proprietary Information:  (A)
schematics, techniques, employee suggestions, development tools and processes,
computer printouts, computer programs, design drawings and manuals, electronic
codes, formulas and improvements; (B) information about costs, profits, markets,
sales, customers, prospective customers, customer contracts (including without
limitation the terms and conditions of such customer contracts) and bids; (C)
plans for business, marketing, future development and new product concepts; (D)





 

--------------------------------------------------------------------------------

 



customer lists, and distributor and representative lists; (E) all documents,
books, papers, drawings, models, sketches, and other data of any kind and
description, including electronic data recorded or retrieved by any means, that
have been or will be given to me by the Company (or any affiliate of it), as
well as written or verbal instructions or comments; (F) any information or
material not described in (A)-(E) above which relate to the Company’s
inventions, technological developments, “know how”, purchasing, accounts,
merchandising, or licensing; (G) employee personnel files and information about
employee compensation and benefits; and (H) any information of the type
described in (A)-(G) above which the Company has a legal obligation to treat as
confidential, or which the Company treats as proprietary or designates as
confidential, whether or not owned or developed by the Company.

 

(c) Information Use.  I agree that I will maintain at my work area or in other
places under my control only such Proprietary Information that I have a current
“need to know,” and that I will return to the appropriate person or location or
otherwise properly dispose of Proprietary Information once my need to know no
longer exists.  I agree that I will not make copies of information unless I have
a legitimate need for such copies in connection with my work.  

 

 (d) Third Party Information.  I recognize that the Company has received and in
the future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  I agree that I owe the Company and such third parties, during the
term of my employment and thereafter, a duty to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any person, firm, or corporation (except as necessary in carrying out my work
for the Company consistent with the Company’s agreement with such third party)
or to use it for the benefit of anyone other than for the Company or such third
party (consistent with the Company’s agreement with such third party) without
the express written authorization of a duly authorized officer of the Company. 

 

2. Inventions.

 

(a) Defined; Statutory Notice.  I understand that during the term of my
employment, there are certain restrictions on my development of technology,
ideas, and inventions, referred to in this Agreement as “Invention Ideas.”  The
term “Invention Ideas” means all ideas, processes, inventions, technology,
programs, original works of authorship, designs, formulas, discoveries, patents,
copyrights, trademarks, and service marks, and all improvements, rights, and
claims related to the foregoing, that are conceived, developed, or reduced to
practice by me alone or with others during the period of my employment with the
Company, except for (1) Invention Ideas excluded in Schedule A, (2) Invention
Ideas that I develop entirely on my own time without the Company’s equipment,
supplies, facilities or trade secret information except for those Invention
Ideas that either relate at the time of conception or reduction to practice of
the Invention Idea to the Company’s business or actual or demonstrably
anticipated research or development or result from any work performed by me for
the Company, and (3) to the extent that any law applicable to my employment
lawfully prohibits the assignment. 

 

(b) Disclosure.  I agree to maintain adequate and current written records on the
development of all Invention Ideas and to disclose promptly to the Company all





 

--------------------------------------------------------------------------------

 



Invention Ideas and relevant records, which records will remain the sole
property of the Company.  I further agree that all information and records
pertaining to any idea, process, invention, technology, program, original work
of authorship, design, formula, discovery, patent, copyright, trademark, or
service mark, that I do not believe to be an Invention Idea, but is conceived,
developed, or reduced to practice by me (alone or with others) during my period
of employment or during the one-year period following termination of my
employment, shall be promptly disclosed to the Company (such disclosure to be
received in confidence).  The Company shall examine such information to
determine if in fact it is an Invention Idea subject to this Agreement.  

 

(c) Assignment.  I agree to assign and hereby do assign to the Company, without
further consideration, my entire right, title, and interest (throughout the
United States and in all foreign countries), free and clear of all liens and
encumbrances, in and to each Invention Idea, which shall be the sole property of
the Company, whether or not copyrightable or patentable. 

 

(d) Assist with Registration.  In the event any Invention Idea shall be deemed
by the Company to be copyrightable or patentable or otherwise registrable, I
will assist the Company (at its expense) in obtaining and maintaining letters
patent or other applicable registrations and I will execute all documents and do
all other things (including testifying at the Company’s expense) necessary or
proper to accomplish such registrations thereon and to vest the Company with
full title thereto.  Should the Company be unable to secure my signature on any
document necessary to apply for, prosecute, obtain, or enforce any patent,
copyright, or other right or protection relating to any Invention Idea, whether
due to my mental or physical incapacity or any other cause, I hereby irrevocably
designate and appoint the Company and each of its duly authorized officers and
agents as my agent and attorney-in-fact, to act for and on my behalf and stead,
to execute and file any such document, and to do all other lawfully permitted
acts to further the prosecution, issuance, and enforcement of patents,
copyrights, or other rights or protections with the same force and effect as if
executed and delivered by me.  I agree to maintain adequate and current records
on the development of all Invention Ideas, which shall also remain the sole
property of the Company.

 

(e) License for Other Inventions.  If, in the course of my employment with the
Company, I incorporate into Company property an invention owned by me or in
which I have an interest, the Company is granted a nonexclusive, royalty-free,
irrevocable, perpetual, world-wide license to make, modify, use and sell any
invention as part of and in connection with the Company property.

 

(f) Exclusions.  Except as disclosed in Schedule A attached hereto and
incorporated herein, there are no ideas, processes, inventions, technology,
writings, programs, designs, formulas, discoveries, patents, copyrights, or
trademarks, or improvements to the foregoing, that I wish to exclude from the
operation of this Agreement.  To the best of my knowledge, there is no existing
contract in conflict with this Agreement or any other contract to assign ideas,
processes, inventions, technology, writings, programs, designs, formulas,
discoveries, patents, copyrights, or trademarks, or improvements thereon, that
is now in existence between me and any other person or entity.  

 

(g) Disclosure.  I agree to disclose promptly to the Company all





 

--------------------------------------------------------------------------------

 



“Invention Ideas” and relevant records as defined in paragraph 2(a), above.  I
further agree to promptly disclose to the Company any idea that I do not believe
to be an invention, but which is conceived, developed, or reduced to practice by
me (alone or with others) while I am employed by the Company or during the
one-year period following the termination of my employment.  I will disclose the
idea, along with all information and records pertaining to the idea, and the
Company will examine the disclosure in confidence to determine if in fact it is
an Invention Idea subject to this Agreement.

 

(h) Post-Termination Period.  I agree that any idea, invention, writing,
discovery, patent, copyright, trademark or similar item or improvement shall be
presumed to be an Invention Idea if it is conceived, developed, use, sold,
exploited, or reduced to practice by me or with my aid within one (1) year after
my termination of employment with the Company.  I can rebut this presumption if
I prove that the idea, invention, writing, discovery, patent, copyright,
trademark or similar item or improvement is not an Invention Idea covered by
this Agreement.

 

3. Former or Conflicting Agreements.  During my employment with the Company, I
will not disclose to the Company, or use, or induce the Company to use, any
proprietary information or trade secrets of others.  I represent and warrant
that I have returned all property and confidential information belonging to all
prior employers, individuals and entities who have provided such property and
confidential information to me, if any, as required by such prior employers,
individuals and entities.  I further represent and warrant that my performance
of the terms of this Agreement will not breach any agreement to keep in
confidence proprietary information acquired by me in confidence or in trust
prior to my employment by the Company.  I have not entered into, and I agree I
will not enter into, any oral or written agreement in conflict herewith.  I have
listed in Schedule B all other agreements concerning proprietary information or
agreements to which I am a party and have attached copies of any agreements in
my possession.

 

4. Government Contracts.  I understand that the Company has or may enter into
contracts with the government under which certain intellectual property rights
will be required to be protected, assigned, licensed, or otherwise transferred
and I hereby agree to execute such other documents and agreements as are
necessary to enable the Company to meet its obligations under any such
government contracts.  

 

5. Termination.  I hereby acknowledge and agree that all property, including,
without limitation, all source code listings, books, manuals, records, models,
drawings, reports, notes, contracts, lists, blueprints, and other documents or
materials or copies thereof, all equipment furnished to or prepared by me in the
course of or incident to my employment, and all Proprietary Information
belonging to the Company and will be promptly returned to the Company upon
termination of my employment with the Company.  Following my termination, I will
not retain any written or other tangible material containing any Proprietary
Information or information pertaining to any Invention Idea.  I understand that
my obligations contained in this Agreement will survive the termination of my
employment and I will continue to make all disclosures required of me by
paragraph 2(b).  In the event of the termination of my employment, I agree, if
requested by the Company, to sign and deliver the Termination Certificate
attached as Schedule C hereto and incorporated herein.  I ACKNOWLEDGE THAT THE
COMPANY IS AN “AT-WILL” EMPLOYER AND NOTHING IN THIS AGREEMENT SHALL BE
CONSTRUED TO IMPLY THAT THE TERM OF MY EMPLOYMENT IS OF ANY DEFINITE
DURATION.  NO ONE





 

--------------------------------------------------------------------------------

 



OTHER THAN AN AUTHORIZED OFFICER OF THE COMPANY HAS THE AUTHORITY TO ALTER THIS
ARRANGEMENT, TO ENTER INTO AN AGREEMENT FOR EMPLOYMENT FOR A SPECIFIED PERIOD OF
TIME, OR TO MAKE ANY AGREEMENT CONTRARY TO THIS POLICY, AND ANY SUCH AGREEMENT
MUST BE IN WRITING AND MUST BE SIGNED BY AN AUTHORIZED OFFICER OF THE COMPANY
AND BY THE AFFECTED EMPLOYEE.

 

6. Remedies.  I recognize that nothing in this Agreement is intended to limit
any remedy of the Company under the California Uniform Trade Secrets Act or
other federal or state law and that I could face possible criminal and civil
actions, resulting in imprisonment and substantial monetary liability, if I
misappropriate the Company’s trade secrets.  In addition, I recognize that my
violation of this Agreement could cause the Company irreparable harm, the amount
of which may be extremely difficult to estimate, thus, making any remedy at law
or in damages inadequate.  Therefore, I agree that the Company shall have the
right to apply to any court of competent jurisdiction for an order restraining
any breach or threatened breach of this Agreement and for any other relief the
Company deems appropriate.  This right shall be in addition to any other remedy
available to the Company in law or equity.  

 

7. Miscellaneous Provisions.  

 

(a) Assignment.  I agree that the Company may assign to another person or entity
any of its rights under this Agreement.  

 

(b) Governing Law; Severability.  The validity, interpretation, enforceability,
and performance of this Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada without giving effect to any
conflicts or choice of law provisions that would result in the application of
the laws of any jurisdiction other than the internal laws of the State of
Nevada.  If any provision of this Agreement, or application thereof to any
person, place, or circumstance, shall be held by a court of competent
jurisdiction to be invalid, unenforceable, or void, the remainder of this
Agreement and such provisions as applied to other persons, places, and
circumstances shall remain in full force and effect.  

 

(c) Entire Agreement.  The terms of this Agreement are the final expression of
the parties’ agreement with respect to the subject matter hereof and may not be
contradicted by evidence of any prior or contemporaneous agreement.  This
Agreement shall constitute the complete and exclusive statement of its terms and
no extrinsic evidence whatsoever may be introduced in any judicial,
administrative, or other legal proceeding involving this Agreement.  

 

(d) Amendments; Waivers.  This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by me and by a duly
authorized representative of the Company.  No failure to exercise and no delay
in exercising any right, remedy, or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, or power
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, or power provided herein or by law or in equity.

 

(e) Successors and Assigns.  This Agreement shall be binding upon





 

--------------------------------------------------------------------------------

 



me and my heirs, executors, administrators, and successors, and shall inure to
the benefit of the Company’s successors and assigns.  

 

(f) Application of this Agreement.  I hereby agree that my obligations set forth
in Sections 1 and 2 hereof and the definitions of Proprietary Information and
Invention Ideas contained therein shall be equally applicable to Proprietary
Information and Invention Ideas relating to any work performed by me for the
Company prior to the execution of this Agreement. 

 

(Remainder of this page intentionally left blank; signatures begin on the next
page.)





 

--------------------------------------------------------------------------------

 



ACKNOWLEDGEMENT & AGREEMENT

 

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS.  I HAVE
COMPLETELY NOTED ON SCHEDULE A TO THIS AGREEMENT ANY PROPRIETARY INFORMATION,
IDEAS, PROCESSES, INVENTIONS, TECHNOLOGY, WRITINGS, PROGRAMS, DESIGNS, FORMULAS,
DISCOVERIES, PATENTS, COPYRIGHTS, OR TRADEMARKS, OR IMPROVEMENTS, RIGHTS, OR
CLAIMS RELATING TO THE FOREGOING, THAT I DESIRE TO EXCLUDE FROM THIS
AGREEMENT.  

 

Date:

2/24/16

    

Employee Name:

Michael D. Rumbolz

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Michael D. Rumbolz

 

 

 

Employee Signature

 

 

 

 





 

--------------------------------------------------------------------------------

 



SCHEDULE A

 

EMPLOYEE’S DISCLOSURE

 

OF PRIOR INVENTIONS

 

 

1. Prior Inventions.  Except as set forth below, there are no ideas, processes,
inventions, technology, writings, programs, designs, formulas, discoveries,
patents, copyrights, or trademarks, or any claims, rights, or improvements to
the foregoing, that I wish to exclude from the operation of this Agreement:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

2/24/16

    

Employee Name:

Michael D. Rumbolz

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Michael D. Rumbolz

 

 

 

Employee Signature

 

 

 

 





 

--------------------------------------------------------------------------------

 



SCHEDULE B

 

EMPLOYEE’S DISCLOSURE

 

OF PRIOR AGREEMENTS

 

 

1. Prior Agreements.  Except as set forth below, I am aware of no prior
agreements between me and any other person or entity concerning proprietary
information or inventions (attach copies of all agreements in your possession):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

2/24/16

    

Employee Name:

Michael D. Rumbolz

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Michael D. Rumbolz

 

 

 

Employee Signature

 

 

 

 





 

--------------------------------------------------------------------------------

 



SCHEDULE C

 

TERMINATION CERTIFICATE CONCERNING

EVERI PAYMENTS INC. (FORMERLY KNOWN AS GLOBAL CASH ACCESS, INC.)

PROPRIETARY INFORMATION AND INVENTIONS

 

This is to certify that I have returned all property of Everi Payments Inc.
(formerly known as Global Cash Access, Inc.), a Delaware limited liability
company (the “Company”), including, without limitation, all source code
listings, books, manuals, records, models, drawings, reports, notes, contracts,
lists, blueprints, and other documents and materials, Proprietary Information,
and equipment furnished to or prepared by me in the course of or incident to my
employment with the Company, and that I did not make or distribute any copies of
the foregoing.

 

I further certify that I have reviewed the Employee Proprietary Information and
Inventions Agreement signed by me and that I have complied with and will
continue to comply with all of its terms, including, without limitation, (i) the
reporting of any idea, process, invention, technology, writing, program, design,
formula, discovery, patent, copyright, or trademark, or any improvement, rights,
or claims related to the foregoing, conceived or developed by me and covered by
the Agreement and (ii) the preservation as confidential of all Proprietary
Information pertaining to the Company.  This certificate in no way limits my
responsibilities or the Company’s rights under the Agreement.

 

On termination of my employment with the Company, I will be employed by
____________________ [Name of New Employer] [in the ______________ division] and
I will be working in connection with the following projects:

 

[generally describe the projects] 

 

 

 

 

 

 

 

Date:

 

 

Employee Name:

 

 

 

 

 

 

 

 

Employee Signature

 

 





 

--------------------------------------------------------------------------------

 



EXHIBIT B

 

STOCK OPTION AGREEMENT

 

Incorporated by reference to the Company’s Current Report on Form 8-K filed with
the U.S. Securities and Exchange Commission on February 16, 2016.

 

--------------------------------------------------------------------------------